DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JAVON DONTAE CHARLES,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1268

                          [November 19, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Daliah    H.    Weiss,    Judge;   L.T.    Case    No.
502017CF001736AMB.

  Antony P. Ryan, Regional Counsel and Richard G. Bartman, Assistant
Regional Counsel of Office of Criminal Conflict & Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.